DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (Pub. No. US 2009/0181729 A1; hereafter Griffin) in view of Thaler et al. (U.S. Patent No. 4,402,580 hereafter Thaler).
Regarding claims 1 and 3-5, Griffin discloses a computing device comprising: a camera comprising a lens (see Griffin Fig. 1(a), item 8); and a housing comprising: an opening extending through the housing, wherein the opening is to accommodate the lens (see Griffin Fig. 1(a), item 10); and a shutter to selectively obscure a viewing portion of the opening (see Griffin paragraph [0015] which discloses that, as part of the rotating disc 6, “An opaque cover can also be included that blocks the opening” in addition to the lens elements), wherein the shutter is to obscure the viewing portion (see Griffin paragraph [0015], the shutter segment 14 obscures the opening), and wherein in a second instance subsequent to the first instance, 
Griffin does not disclose that the actuator to change between the opaque element and the different lenses on the disc comprises a slider deployable from within the housing; wherein when the slider is to deploy from within the housing in a first instance, the shutter is to obscure the viewing portion, and wherein when the slider is to deploy from within the housing in a second instance subsequent to the first instance, the shutter is to expose the viewing portion; a flexible element coupled to the slider; teeth around a circumference of the shutter to mate with the flexible element as the slider is to deploy from within the housing; wherein: when the slider is to extend from within the housing in the first instance, the flexible element is to mate with a first tooth around the circumference of the shutter, and when the slider is to retract back within the housing upon extending from within the housing in the first instance, the flexible element is to rotate the shutter, wherein a first element of the alternating elements is to obscure the viewing portion; wherein: when the slider is to extend from within the housing in the second instance, the flexible element is to mate with a second tooth around the circumference of the shutter disposed above the first tooth, and when the slider is to retract back within the housing upon extending from within the housing in the second instance, the flexible element is to rotate the shutter, wherein a second element of the alternating elements is to expose the viewing portion.
Thaler discloses a slider deployable from within the housing (see Thaler Figs. 6 and 7, item 158); wherein when the slider is to deploy from within the housing in a first instance, the shutter is to obscure the viewing portion (in combination with Griffin, the opaque section 14, corresponding to disc component 12 in Thaler is an instance where the deployed slider would place the device into a shutter obscuring 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the lens disc of Griffin with an actuating structure like that in Thaler so that with a simple 

Regarding claim 2, Griffin in view of Thaler discloses the computing device of claim 1, but does not disclose that the slider to deploy from within the housing comprises: the slider to extend from within the housing; and upon extending from within the housing, the slider to retract back within the housing.
Thaler discloses the slider which is configured to extend and retract from within the housing (see Thaler Figs. 6 and 7, item 158). However Thaler discloses biasing the slider into the extended position, opposite to Applicant’s configuration which biases the slider to the retracted position. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to providing the slider to be biased in the retracted position so that the profile of the device is reduced and that the slider has reduced possibility for snagging or snapping off.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Thaler as applied to claim 4 above, and further in view of Ross (U.S. Patent 4,402,580; hereafter Ross).
Regarding claim 6, Griffin in view of Thaler discloses the computing device of claim 4, but does not specifically disclose that the flexible element is to rotate the shutter a quarter turn each time the slider is to deploy from within the housing.
Ross discloses that the same actuation of a slider can be used to advance a disc a select incremental amount (see Ross Fig. 6, disc and opening segments 50 and 54), or one-quarter turn (see Ross Fig. 5, items 66 and 108).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the amount of advancement of the disc based on the number of desired alternative lens 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        3/23/2021